Citation Nr: 0108365	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  96-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed scars of 
the back.  

2.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the left 
knee, currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of January 1996 and January 1997 rating 
actions of the RO.  

The Board remanded this matter for additional development of 
the record in December 1999.  



REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Furthermore, as noted hereinabove, the Board remanded this 
matter for additional development of the record in December 
1999 for purposes of, among other things, affording the 
veteran a VA examination by an appropriate specialist in 
order to determine the current extent and likely etiology of 
the claimed scars on his back.  

The veteran was afforded a VA examination for scars in March 
2000.  Based on a review of the report submitted, however, it 
is apparent that full compliance with the directives of the 
Remand order was not accomplished.  

Specifically, the examiner failed to report detailed clinical 
findings as to the claimed scars on the veteran's back 
located in the region of his upper right shoulder and central 
lower back.  Furthermore, no opinion was rendered as to the 
likelihood that the scars were due to wounds or other disease 
or injury incurred in service.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran must be afforded further VA 
examination in order to obtain an informed medical opinion as 
to the current extent and likely etiology of the claimed 
scars on his back.  

In addition, any pertinent medical records should be obtained 
for review in connection with the evaluation.  

Finally, the Board notes that, in the report of examination 
for the veteran's joints dated in January 1997, the examining 
physician indicated that x-ray studies of both the right and 
left knees had been ordered; however, this radiographic 
evidence was never associated with the claims folder.  

Consequently, after all identified private medical records 
and any additional VA medical records have been secured, the 
Board finds that the veteran should be afforded a thorough 
and contemporaneous examination of his left knee which takes 
into account the records of prior medical treatment.  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  The 
veteran in this regard should be instructed to submit any 
competent evidence to support his claims.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
scars in the region of his upper right 
shoulder and central lower back since 
service and his service-connected left 
knee disability since January 1997.  The 
veteran in this regard must be instructed 
to submit all competent evidence that 
tends to support his assertion that he 
suffers from scarring in the region of 
his upper right shoulder and central 
lower back due to injuries received in 
service.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the current 
extent and likely etiology of the claimed 
scars on his back.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed clinical findings in connection 
with his evaluation of the scars.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
scars on the veteran's back in the region 
of his upper right shoulder and central 
lower back are due to wounds or other 
disease or injury in service.  The 
opinion should be stated in terms of 
probability rather than possibility.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the factors upon which 
the opinion is based.  

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his left knee 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination and all indicated 
diagnostic tests, to include x-ray 
studies, must be performed.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the left knee 
disability at issue in light of the whole 
recorded history.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected left knee disability due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
The examiner should record all complaints 
and clinical findings pertaining to 
disability of the left knee.  Complete 
range of motion testing should be 
conducted for the left knee and the 
examiner should provide the normal range 
of motion for the knee joint.  Any 
instability attributable to the service 
connected left knee disability should be 
noted.  The severity of any such 
instability should be described as mild, 
moderate or severe.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




